V\cu^ G>, ^o(5

     6y \ 3    t" <^~\W    o                        FILED IN COURT 0r
                                                      12th Court cfAnor


^#C& Ci/VOl          ufr       ^7 3)                       -MAY

                                                           TYLER TEXAS
TU*£ftK\ CWV g-T                            *fe      CATHY S. LUSK, CLERK
 \5i7 vik^-V                   f-r^V 5V. - Sa*tt"55
 \    '^v,         rx      ti&na


          V\r^v^- . l^re&O^exk HW 'f^rfe^V^
              oJl)                          i5 JTxXe, yu^vi^fc

 wei^              a^ X

                                     i_ W>v^e letrf- ol
                                       (X    pvz?V?£-ra>        T^>r6^r\
      m                 a5       Gm<i _L                       st LkL
          o.aJ2o        ^WJd^^j^ri
     Wayu- ...^.aJM^^ 4-oNj^c
               v3 trjMr^        Q&^sr^




       CCU2A         wul.                           ^-H.^4^           CrY
                                                           *   C^ww




                           T
                           UZI
PERFECTED APPEAL


  1) Trial Proceedings
     Case Name - In the Matter of the Marriage of Jimmie Byron Fontenot and
                   Doris Nell Fontenot


     Case Number: 14-1726-E



  2) Final Decree of Divorce    4/14/2015


  3) I want to appeal the order because my attorney's basis for my case was a lie -
     he told me his plans less than twenty-four hours before my Final Hearing -1 told
     him it was not true and I was not comfortable with his plan - he ignored me!


  4) I am appealing to The Twelfth Court of Appeals


  5) Doris Nell Fontenot
     Jimmie Byron Fontenot
Appellate Docket Number: 14-1726-E

Appellate Case Style:           OVAL

                           Vs
                                Jimmie Byron Fontenot Vs. Doris Nell Fontenot                                     FILED IN COURT OF APPi
                                                                                                                     4 n.i u   <•«_..-.« «

Companion Case No.: 12-15-00110-CV

                                                                                                                                MAY 1 1 70f

Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                                   n   TYLER TEXAS
                                                                                                                                             im
                                                                                                                    CATHY S. LUSK, CLERK
                                                Appellate Court: 12th Court of Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                 II. Appellant Attorney(s)

[Xl Person      fj] Organization (choose one)


First Name:        Doris

Middle Name:       Nell

Last Name:         Fontenot

Suffix:

Pro Se:   (•)
Address 1:

Address 2:

City:              Z,acn
State:    Louisiana                   Zip+4 70791
Telephone:         225-654-4392SBHI ext
Fax:

Email:    dorisneI11949@yahoo.com

111. Appellee                                                                IV. Appellee Attorney(s)
    Person      ^Organization (choose one)


First Name:        Jimmie                                 wmm
Middle Name: Byron
Last Name:

Suffix:   Jr.

ProSe: Q




                                                                 Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Divorce

Date order or judgment signed: 04-14-2015                                Type ofjudgment:   Bench Trial

Date notice of appeal filed in trial court:
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order: fj Yes ^ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):             • Yes M No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): • Yes [n]No

Permissive? (See TRAP 28.3):                  QYes £>3 No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      • Yes • No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:         I IYes [XJ No
Ifyes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?         fj] Yes £3 No
Judgment or order disposes of all parties and issues: [] Yes | |No
Appeal from final judgment:                              | | Yes | [No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?    ] Yes ^ No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                LlYes EJNo                    If yes, date filed:

Motion to Modify Judgment:          ClYes 13 No                    If yes, date filed:
Request for Findings ofFact         LlYes HNo                      If yes, date filed:
and Conclusions of Law:
                                    LlYes     IS] No               If yes, date filed:
Motion to Reinstate:
                                    DYes BNo                       If yes, date filed:
Motion under TRCP 306a:

Other:                              DYes          No

If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     • Yes H No                     Ifves> dateflled:
Contest filed in trial court:       DYes • No                      If yes, datefiled:

Date ruling on contest due:


Ruling on contest: |~~| Sustained       [~| Overruled             Date ofruling:

                                                                    Page 2 of 7
VIII. Bankruptcy

Has any party to the court'sjudgment filed for protection in bankruptcy which might affect this appeal?     | |Yes       No

If yes, please attach a copy of the petition.



Date bankruptcy filed:                                        Bankruptcy Case Number:




IX. Trial Court And Record


Court:       ••                                                    Clerk's Record:


                                                                   Trial Court Clerk:    fj District [Xl County
Trial Court Docket Number (Cause No.): 14-1726-:                   Was clerk's record requested?          ] Yes   1 No
                                                                   If yes, date requested:
Trial Judge (who tried or disposed of case):                       If no, date it will be requested:
First Name:                                                        Were payment arrangements made with clerk?
Middle Name:                                                                                                 DYes [jNo •indigent
Last Name:
                                                                    (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:

Address 2 :

City:
State:    Texas

Telephone:     902                      ext.


Fax:

Email:




Reporter's or Recorder's Record:

Is therea reporter's record?           FJ Yes D No
Was reporter'srecordrequested?         LJ Yes D No

Wasthere a reporter's record electronically recorded? Q Yes f_] No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? r—] yes l—l No [~1 Indigent




                                                             Page 3 of 7
    3 Court Reporter                       EK] Court Recorder
•     Official                            •     Substitute



First Name:        Lois

Middle Name:

Last Name:         Rogers
                   H9HH
Suffix:            MM™

Address 1:         100 North Broadway, Room 204
Address 2:

City:              Tyler
State:    Texas                        Zip+ 4: 75702
Telephone:       903-590-1               ext.

Fax:       903-590-1661

Email:


X. Supersedeas Bond

 Supersedeas bond filed:[~1 Yes ^        No       If yes, date filed:

Will file: • Yes •          No


XI. Extraordinary Relief

Willyou requestextraordinary relief(e.g.temporary or ancillary relief) from this Court?                ] Yes El No
If yes, briefly state the basis for your request: HhHI


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should thisappeal bereferred to mediation?             •—i Y     rti -vr

If no, please specify:Mediated before trial - opposing party made a proposal at 8;00am and never budged for four hours
Has the case been through an ADR procedure?            [xjYes       J No
If yes, who was the mediator? »
What type of ADR procedure?
At what stage did the case go through ADR?             |Pre-Trial        J Post-Trial   ] Other
If other, please specify:

Type of case? Divorce
Give a brief description ofthe issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Case Beau Sinclair presented was a lie -less than 24 hours before court he told me ofhis plan -1 said ithat I was uncomfortable with that - the Agreement
ended 8/1/2014-he did ashepleased        JJIHHbHbhmHHI                         ififfiKHHHMHHBBBBwJBHBBBBBPHHi                            HHmHHH
How was the case disposed of?         Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. $10,101 & $713 monthly mtn& 2009
                                                                                            Toyota Avalon
If money judgment, what was the amount? Actual damages:     $10.10
Punitive (or similar) damages

                                                                        Page 4 of 7
Attorney's fees (trial):    $ 14,000.00
Attorney's fees (appellate)
Other

If other, please specify:



Will you challenge this Court'sjurisdiction?      QYes ^j No
Does judgment have language that one or more parties "take nothing"?        fj] Yes ^ No
Doesjudgment have a Mother Hubbard clause? flYes |X] No
Other basis for finality?
Rate thecomplexity of thecase (use 1 for least and 5 for most complex): fj] 1 [X] 2 []3 []4 flS
Please make my answer to thepreceding questions known to other parties inthis case.            |<| Yes fj No
Can the parties agreeon an appellate mediator? fjl Yes |5<3 No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                        Email




Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:      Doris Nell Fontenot



XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.



  Style:

     Vs.




                                                              Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             lj Yes r_J No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding theappeal?     I—I Yes I—I No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

Ifyou have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?              fj Yes fj No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Areyouwilling to disclose yourfinancial circumstances to the ProBono Committee? LJYes |_| No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            May 5,2015



Printed Name: Doris Nell Fontenot                                                         State Bar No.:




Electronic Signature:
    (Optional)




                                                               Page 6 of 7
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on




Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:

                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:

Manner Served:




If Attorney, Representing Party's Name:




                                                               Page 7 of 7